Exhibit 17.1 From: Chris Marquis Date: Tue, Jul 9, 2013 at 11:43 AM Subject: Director for HyperSolar Resignation To: Tim Young Dear Tim, I hereby resign as a Director and Secretary HyperSolar, Inc. (the "Company"), effective immediately. I am resigning to be able to take a position with GE Capital that does not allow me to hold a board seat of a public company. I have been assured by management that all books, records, corporate governance issues and filings during the time I have served as Director and Corporate Officer have been handled and administrated properly. I wish the Company's shareholders, Officers & Directors success. Sincerely, Christopher Marquis
